Citation Nr: 0610429	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-31 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for thoracic outlet 
syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for Raynaud's 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In September 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A 
transcript of that hearing is of record and associated with 
the claims file.  

As the following decision grants the veteran's claim to 
reopen his previously denied claim for service connection for 
thoracic outlet, the issue of entitlement to service 
connection for thoracic outlet syndrome, as well as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for Raynaud's disease, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
thoracic outlet syndrome, on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran did not initiate an appeal of the adverse 
determination.

2.  The evidence received since the November 1998 rating 
decision is neither wholly cumulative nor redundant; it 
relates to an unestablished fact; and, when considered alone 
or together with all of the evidence, both old and new, it 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for thoracic outlet 
syndrome.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
circulatory disability, to include thoracic outlet syndrome, 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received since the November 1998 rating 
decision denying entitlement to service connection for a 
circulatory disability, to include thoracic outlet syndrome, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in September 2003, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection and to reopen a claim.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.  It is noted that the 
veteran was also provided with the text of 38 C.F.R. § 3.159, 
from which the United States Court of Appeals for Veterans 
Claims (Court) took the fourth notification element, in the 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the September 2003 letter was sent to the appellant 
prior to the issuance of the January 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and VA medical reports are in the file.  The 
veteran has submitted private medical evidence and copies of 
medical treatises regarding Raynaud's disease, as well as 
numerous written statements and hearing testimony.  Although 
the veteran testified that some of his service medical 
records are missing, there is nothing of record to indicate 
that there are any available outstanding service medical 
records not associated with the claims file.  In this regard, 
the Board notes that service medical records are associated 
with the record, as well as an earlier, March 2002 letter to 
the veteran from the National Personnel Records Center (NPRC) 
indicating that his service medical records had been 
forwarded to VA.  Therefore, the Board finds that any further 
development for additional service medical records would be 
fruitless, and is not necessary.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim for service 
connection, as well what was needed to substantiate a claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish disability 
ratings or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for thoracic outlet syndrome and 
grants that aspect of his claim.  Under these circumstances, 
the Board finds that adjudication of the claim under 
consideration at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The RO initially denied service connection for thoracic 
outlet syndrome as part of a claimed circulatory disorder in 
August 1996, on the basis that it was not incurred in service 
or the result of in-service exposure to cold.  In a January 
1998 decision, the Board upheld the RO's denial of service 
connection for a circulatory disorder.  The veteran did not 
appeal the Board's determination.  A subsequent November 1998 
rating decision denied service connection for a circulatory 
disorder, to include bilateral phlebitis and thoracic outlet 
syndrome, on the basis that new and material evidence had not 
been submitted to reopen the previously denied claim.  A 
December 1998 letter notified him of the decision and of his 
appellate rights.  He did not appeal.  

The Board finds that, assuming the credibility of the March 
2002 history and physical evaluation report, conducted by 
Willie L. Posey, II, D.O., the submitted evidence is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the veteran's 
circulatory disability, variously diagnosed as Raynaud's 
disease, thoracic outlet syndrome, and bilateral phlebitis, 
may have had its initial onset in service.  In this context, 
this medical evidence is new and is not cumulative or 
redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran's current circulatory disability had its initial 
onset in service.  As a result, it raises a reasonable 
possibility of substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the November 1998 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the claim of 
entitlement to service connection for thoracic outlet 
syndrome.  38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for thoracic 
outlet syndrome is reopened and, to this extent only, the 
appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for thoracic outlet 
syndrome, the Board may proceed with adjudication of this 
claim only after ensuring compliance with the VCAA.  In his 
written statement, received in October 2003, the veteran 
indicated that he would go to a specialist and submit a 
current medical report regarding his condition as soon as 
possible.  There is no indication that he did so.  The 
veteran should be requested to provide detailed information 
regarding the name and address of any private physicians who 
have either treated him or evaluated him for any circulatory 
disorder, including thoracic outlet syndrome since his 
October 2003 statement.  The veteran should be either advised 
to attempt to either secure copies of any treatment 
records/and or evaluations or provide authorization for the 
RO to obtain the relevant records.  The RO should assist him 
in any such attempts.

As noted above, during the pendency of this appeal, the Court 
issued the decision in  Dingess/Hartman, supra.  
Additionally, VA should provide the veteran with relevant 
notice regarding what disability ratings and effective dates 
for the award of benefits will be assigned if service 
connection is awarded, in compliance with the Court's 
decision.  Id.  

The Board notes that the veteran stated he received ongoing 
treatment at the VA clinic in Fort Smith, Arkansas.  The most 
recent VA treatment records are dated in June 2004.  Copies 
of any available VA treatment records from this facility, 
from June 2004 to the present, should be obtained and 
incorporated in the claims file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

A March 2003 VA treatment record indicates that the veteran 
received a Social Security Administration (SSA) disability 
pension for a physical disability.  The evidence of record 
does not indicate that any SSA decision or any associated 
medical records have been associated with the veteran's 
claims file.  If such SSA decision and medical records exist, 
they should be obtained and incorporated into the claims 
file.  38 U.S.C. § 5103A (West 2002).  

Because both the veteran's diagnosed thoracic outlet syndrome 
and his diagnosed Raynaud's disease are identified as 
circulatory diseases and associated with his protein S 
deficiency, the Board finds that the veteran's claim of 
entitlement to service connection for thoracic outlet 
syndrome is inextricably intertwined with his claim to reopen 
a previously denied claim for service connection for 
Raynaud's disease and must be initially considered by the RO 
before further appellate action can be taken on the this 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the veteran's claim for service connection for 
thoracic outlet syndrome must be resolved prior to further 
appellate action on this issue.  

VCAA also requires that VA will provide a medical examination 
when the record of the claim does not contain sufficient 
medical evidence for VA to adjudicate the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

A review of the evidence of record indicates that the 
veteran's claim for service connection for a circulatory 
disorder has been previously denied on the grounds that the 
condition is a result of a hereditary disease or that it pre-
existed service.  Service connection has also been denied for 
the veteran's protein S deficiency on the grounds that it is 
a hereditary congenital defect or developmental defect.  The 
Board notes that an October 1992 letter from Dennis R. 
Fecher, M.D., identified the veteran's protein deficiency 
disorder as a hereditary disease.  While congenital or 
developmental defects are not disabilities for VA 
compensation purposes and may not be service connected; 
service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).

The veteran's service medical records show that he had a 
history of a vasospastic phenomenon of the hands with a 
negative physical examination in January 1962.  After his 
discharge from service, the veteran was treated as early as 
1977 for circulatory problems diagnosed as thrombophlebitis 
and for pulmonary emboli.  He was subsequently diagnosed with 
protein S deficiency, thoracic outlet syndrome, and most 
recently Raynaud's disease.  It appears that some of the 
veteran's physicians suggest an etiologically linked between 
his current circulatory disorders and his inservice episode 
of vasospastic phenomenon of the hands.  

On remand, the VA should schedule the veteran for an 
examination to determine if his protein S deficiency caused a 
circulatory disease which first manifested itself in service.  
The examination should also address whether the inservice 
episode of vasospastic phenomenon of the hands diagnosed in 
January 1962 was the initial onset of his currently diagnosed 
thoracic outlet syndrome, Raynaud's disease, or any other 
circulatory problems.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Court's 
recent Dingess/Hartman decision.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  The RO should further secure 
all records of treatment from the VA 
clinic in Fort Smith, Arkansas, dated 
from June 2004 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA vascular 
examination to assess the current nature, 
etiology, and severity of any diagnosed 
circulatory disease, to include thoracic 
outlet syndrome and Raynaud's disease, 
and of any current circulatory disease 
caused by protein S deficiency.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, the examiner is requested 
to address the following: 

a) Whether the veteran has a 
diagnosed circulatory 
disease/disorder diagnosed as 
thoracic outlet syndrome, Raynaud's 
disease, or a circulatory disease 
caused by protein S deficiency which 
was first manifested in service.

b) State whether it is as likely as 
not that the January 1962 episode of 
vasospastic phenomenon of the hands 
was the initial onset of a 
circulatory disease caused by 
protein S deficiency, a thoracic 
outlet syndrome, Raynaud's disease, 
or any other circulatory 
disease/disability.  

c) A complete rationale should be 
given for all opinions.  In this 
regard, the opinion should be based 
on the examination findings, 
historical records, and medical 
principles.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for thoracic outlet syndrome, 
on a de novo basis, and the request to 
reopen the previously denied claim for 
service connection for Raynaud's disease.  

If the benefits sought on appeal remain denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


